                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

DAVID BOONE                                                               PLAINTIFF

V.                           NO. 4:17CV00818 JM

SHUANG HONG LIU,
QUALIFIED TRUCKING SERVICE, INC., and
FICTITIOUS DEFENDANTS A - CC                                              DEFENDANTS

                                         JUDGMENT

       Pursuant to the offer of judgment and acceptance of offer of judgment, docket #’s 58 and

59, judgment is hereby entered in favor of Plaintiff, David Boone, and against Defendants

Shaung Hong Liu and Qualified Trucking Service, Inc. in the amount of eighty thousand dollars

($80,000.00). All claims are hereby dismissed with prejudice. The Clerk is directed to close

the case.

       Dated this 20th day of February, 2019.



                                                           ______________________________
                                                           James M. Moody Jr.
                                                           United States District Judge




                                                1
